Citation Nr: 1011658	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  96-16 907	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dizziness and 
headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a seizure disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 
1973 to October 1973, active duty from December 1990 to 
September 1991, and active duty in the Southwest Asia Theater 
of operations from February 1990 to March 1991.  He also had 
other unverified periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The Veteran's claim is now under the jurisdiction of the RO 
in San Juan, Puerto Rico.

This case was previously before the Board in January 2005, 
June 2006, and September 2008.

In a June 2006 Board decision, the Board remanded the 
Veteran's claim of entitlement to service connection for a 
seizure disorder, to include as due to an undiagnosed 
illness, for the Veteran to be provided with a Statement of 
the Case (SOC) pursuant Manlincon v. West, 12 Vet. App. 238 
(1999).  Subsequently, in April 2008, the Veteran was sent a 
SOC regarding this issue and the Veteran perfected his appeal 
with a Substantive Appeal received that same month.  As such, 
this issue is properly before the Board.

In a September 2008 Board decision, the Board denied 
entitlement to service connection for dizziness and 
headaches, to include as due to an undiagnosed illness.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
September 2009 order, granted the parties' September 2009 
joint motion for remand, vacating the Board's September 2008 
decision and remanding the case for compliance with the terms 
of the joint motion.  In the joint motion, the parties 
agreed, in part, that the February 2005 VA medical opinion, 
relied upon by the Board in denying the Veteran's claim, was 
not adequate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
dizziness and headaches, to include as due to an undiagnosed 
illness.

Statements of the Veteran and the Veteran's friends indicate 
that the Veteran was hit in the left side of the head with 
the door of truck while in service in May 1991.  The 
Veteran's service treatment records do not reveal any 
complaint diagnosis or treatment for residual of a head 
injury.  

The Veteran's service treatment records, both from active 
duty and from reserve service, show he complained of 
headaches as early as 1991.  In March 1991, April 1991, and 
June 1992, the Veteran was seen with headaches associated 
with sinusitis.  The Veteran did not complain of headaches 
and dizziness at periodic examinations in October 1989, 
September 1991, and February 1994.  The first complaint of 
dizziness was at a December 1995 periodic examination 
conducted long after his period of active service.

The Veteran's post service treatment records reveal that the 
Veteran has suffered with seizures since August 1997 and in a 
VA treatment note, dated in August 1997, the Veteran was 
noted to complain of posttraumatic seizure disorder.

As noted above, in a September 2009 Order, the Court granted 
the parties' September 2009 joint motion for remand, vacating 
the Board's September 2008 decision, and remanded for 
compliance with the terms of the September 2009 joint motion 
for remand.  The parties, in the September 2009 joint motion 
for remand, agreed that the February 2005 VA medical 
examination that the Board, in part, relied upon in denying 
the Veteran's claim was inadequate because the examiner did 
not address the Veteran's lay assertions that his headaches 
began in 1991 when rendering the opinion that the Veteran's 
headaches had their onset in 1995, citing Barr v. Nicholson, 
21 Vet. App. 308, 31 (2007) and D'Aries v. Peake, 22 Vet. 
App. 97, 104 (2008).  The parties to the September 2009 joint 
motion for remand stated that "the Board must ensure that VA 
obtains an additional medical opinion to determine whether 
Appellant's headaches and dizziness are related to his active 
service."  

Therefore, to comply with the Court's September 2009 Order 
granting the parties' joint motion to remand, the Board finds 
that further development is required.  See Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the 
duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the parties that forms 
the basis of the joint motion to remand).  As such, the Board 
must remand the claims for the Veteran to be afforded a VA 
medical examination.

As noted above, the Veteran also seeks entitlement to service 
connection for a seizure disorder, to include as due to an 
undiagnosed illness.  As the Board is remanding the Veteran's 
claim of entitlement to service connection for dizziness and 
headaches, to include as due to an undiagnosed illness, for 
an examination and the examination may reveal further 
evidence regarding the Veteran's reported seizure disorder, 
the Board finds the issues to be inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because 
the issues are inextricably intertwined, the Board is unable 
to review the issue of service connection for a seizure 
disorder, to include as due to an undiagnosed illness, until 
the issue of entitlement to service connection for dizziness 
and headaches, to include as due to an undiagnosed illness, 
is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any dizziness, headaches, and/or seizure 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examination report must address the 
Appellant's lay assertion that his 
headaches began in 1991 and the examiner 
must elicit details from Appellant 
regarding his symptoms at that time.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and the lay statements 
of record relating to the Veteran's 
reported dizziness, headaches, and 
seizure disorder, including the lay 
statements regarding the Veteran's in-
service injury, and opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
dizziness, headaches, and/or seizure 
disorder is related to or had its onset 
during service, and particularly, to his 
report of in-service head trauma.  The 
examiner must also render an opinion 
regarding whether any condition found to 
be present is at least as likely as not 
due to any undiagnosed illness resulting 
from service in Southwest Asia.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


